NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

ERNESTINE H. BROXSIE,
Claimant-Appellant,

V.

ERIC K. SHINSEK], Secretary of Veterans Affairs,
Respondent-Appellee.

2012-7131

Appeal from the United States Court of Appeale for
Veterans Claims in case no. 10-4324, Judge Ronald M.
Holdaway.

ORDER

Upon review of this recently docketed appeal, it ap-
pears that Ernestine H. Broxsie’s appeal was not timely
filed.

0n March 16, 2012, the United States Court of Ap-
peals for Veterans Claims entered judgment in Broxsie’s
case. The court received Broxsie’s notice of appeal on May
22, 2012, 67 days after the date of the judgment

To be timely filed, a notice of appeal must be received
within 60 days of the entry of judgment.
38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R. App. P.
4(a)(1).

ERNESTINE BROXSIE V. SHINSEKI 2
Upon consideration thereof,
lT IS ORDERED THAT§

(1) Broxsie is directed to show cause within 30 days
of the date of this order why her appeal should not be
dismissed as untimely. The Secretary may also respond
within that time.

(2) The brieEng schedule is stayed.

FoR THE CoUR'r

JUN 2 1 2012

/s/ J an Horbaly
Date J an Horbaly

Clerk

cc: Ernestine H. Broxsie

Joseph A. Pixley, Esq. LEp
325 "e.~.=.°gzefirimlc.ncurro“
JUN 2 l 2012

JAN HUHBALV
ClERK